RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4019-18T4

PAUL CAMPO,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
____________________

                   Submitted September 29, 2020 – Decided January 27, 2021

                   Before Judges Hoffman and Suter.

                   On appeal from the New Jersey State Parole Board.

                   Paul Campo, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Appellant appeals the April 10, 2019 final agency decision of the New

Jersey Parole Board that denied his appeal of his parole eligibility date. We

have been advised that appellant has been released from custody. The appeal is

therefore moot.

      Appeal dismissed.




                                                                      A-4019-18T4
                                      2